Exhibit 10.2
LIMITED WAIVER, CONSENT AND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS LIMITED WAIVER, CONSENT AND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is entered into as of the 13th day of
November 2008, by and among RM RESTAURANT HOLDING CORP., a Delaware corporation
(“Holdings”), REAL MEX RESTAURANTS, INC., a Delaware corporation (the
“Company”), THE BANKS, FINANCIAL INSTITUTIONS AND OTHER ENTITIES PARTY HERETO
FROM TIME TO TIME AS LENDERS, and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
administrative agent for the Lenders (in such capacity and together with its
successors, the “Administrative Agent”).
RECITALS
WHEREAS, Holdings, the Company, the Lenders and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement, dated as of
October 5, 2006 (as amended prior to the date hereof and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, substantially contemporaneously with the execution and delivery of this
Amendment, Holdings, Cocina Funding Corp., L.L.C. (“Cocina”), SCSF Cantinas, LLC
(“SCSF Cantinas”), KKR Financial CLO 2007-1, Ltd., KKR Strategic Capital
Overseas Fund, Ltd., KKR Strategic Capital Fund, L.P., KKR Strategic Capital
Institutional Fund, Ltd. (collectively, “KKR”) and Canpartners Investments IV,
LLC (“Canpartners”) are entering into an Exchange Agreement (as the same is in
effect on the date of this Amendment, the “Exchange Agreement”), pursuant to
which the obligations incurred pursuant to or evidenced by the Holdings Credit
Documents are exchanged on the date of this Amendment for shares of common stock
representing in the aggregate 94.5% of the capital stock of Holdings (such
exchange and other transactions contemplated by the Exchange Agreement are
herein referred to as the “Exchange”);
WHEREAS, substantially contemporaneously with the execution and delivery of this
Amendment, (a) the Company and its Subsidiaries named therein, as borrowers (the
“Revolver Borrowers”), the lenders party thereto and General Electric Capital
Corporation, as agent and administrative agent, are entering into a limited
waiver, consent and amendment no. 3 to the Second Amended and Restated Revolving
Credit Agreement substantially in the form of Annex A attached hereto (the
“Revolving Credit Agreement Amendment”), (b) General Electric Capital
Corporation, as administrative agent under the Revolving Credit Documents, the
Administrative Agent, Cocina, KKR Financial CLO 2005-2, Ltd., Canpartners,
Holdings, the Company and the other Revolver Borrowers are entering into a
waiver and amendment no. 1 to the Intercreditor Agreement substantially in the
form of Annex B attached hereto (the “Opco Intercreditor Agreement Amendment”),
and (c) General Electric Capital Corporation, as administrative agent under the
Revolving Credit Documents, Credit Suisse, Cayman Islands Branch, as
administrative agent under the Holdings Credit Documents, Cocina, KKR, SCSF
Cantinas, Canpartners and Holdings are entering into a consent, waiver and
amendment no. 1 to the subordination and intercreditor agreement substantially
in the form of Annex C attached hereto (the “Holdco Intercreditor Agreement
Amendment”);

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Holdings and the Company have requested that the Administrative Agent
and the Lenders amend certain provisions of the Credit Agreement, acknowledge
and consent to the execution and delivery of the Revolving Credit Agreement
Amendment, the Opco Intercreditor Agreement Amendment, the Holdco Intercreditor
Agreement Amendment, the Exchange Agreement and the performance of each of the
transactions contemplated thereby, including the Exchange, and waive certain
breaches or violations and certain Defaults and Events of Default under the
Credit Agreement, all as set forth in this Amendment; and
WHEREAS, the Administrative Agent and the Lenders agree to such amendments,
consents and waivers upon the terms and subject to conditions set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements set
forth, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
1. Definitions in Credit Agreement; etc. Unless otherwise defined herein, terms
defined in or by reference to the Credit Agreement (as from time to time
amended) are used herein as therein defined.
2. Limited Waiver. The Lenders hereby waive:
(a) any breach or violation of the Credit Agreement, or any Default or Event of
Default, in each case, arising as a result of a failure to comply with the
financial covenants set forth in Section 6.5 of the Credit Agreement for the
Fiscal Quarter of the Company and the Subsidiaries ending September 30, 2008
(and to the extent any of the foregoing breaches, violations, Defaults or Events
of Default give rise to a default or event of default under the Revolving Credit
Agreement or the Holdings Credit Agreement, any breach, violation, Default or
Event of Default of the Credit Agreement under Section 7.2 of the Credit
Agreement arising solely as a result of any such defaults or events of default
under the Revolving Credit Agreement or the Holdings Credit Agreement); and
(b) any breach or violation of the Revolving Credit Agreement (and any resulting
default or event of default) to the extent arising solely from the failure of
the Revolver Borrowers to comply with the financial covenants set forth in
Sections 11.1, 11.2 and 11.3 of the Revolving Credit Agreement for the
measurement period ending September 30, 2008 (and to the extent any of the
foregoing breaches, violations, Defaults or Events of Default give rise to a
Default or Event of Default under Section 7.2 of the Credit Agreement);
provided, that the waivers set forth above shall not be deemed or otherwise
construed to constitute a waiver of any other Default or other Event of Default
or any other provision of the Credit Agreement or any other Loan Document or to
prejudice any right, power or remedy which the Administrative Agent or any
Lender may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document, all of which rights, power and
remedies are hereby expressly reserved by the Administrative Agent and the
Lenders.

 

2



--------------------------------------------------------------------------------



 



3. Consents and Acknowledgements. Notwithstanding anything in the Credit
Agreement or any other Loan Document to the contrary,
(a) the Lenders hereby acknowledge and consent to the execution, delivery and
performance of the Exchange Agreement and the consummation of the Exchange
pursuant to the terms thereof;
(b) the Lenders hereby acknowledge and consent to the execution, delivery and
performance of the Revolving Credit Agreement Amendment and the transactions
contemplated thereby;
(c) the Lenders hereby acknowledge and consent to the execution, delivery and
performance of the Opco Intercreditor Agreement Amendment and the Holdco
Intercreditor Agreement Amendment and the transactions contemplated thereby and
authorize, direct and instruct the Administrative Agent to enter into the Opco
Intercreditor Agreement Amendment and the Holdco Intercreditor Agreement
Amendment; and
(d) the parties hereto acknowledge that upon the consummation of the Exchange
and the other transactions contemplated by the Exchange Agreement and the other
New Equity Documents, (i) the Holdings Credit Agreement shall be terminated and
of no further effect, and (ii) the Sponsor shall no longer be acting, directly
or indirectly, as a sponsor or parent company to Holdings or the Company (it
being understood and agreed that SCSF Cantinas is an Affiliate of Sponsor and
will become a holder of Capital Stock of Holdings in connection with the
Exchange); the parties hereto agree that all references in the Credit Agreement
and the other Loan Documents to “Holdings Credit Agreement” and “Sponsor” and
other terms referring to such document or such Person shall be disregarded and
of no significance.
4. Amendments. The Credit Agreement is hereby amended as follows:
(a) Section 1.1 of the Credit Agreement is amended by amending and restating the
following definitions to read in their entirety as follows:
“Change of Control” means at any time, the occurrence of one or more of the
following events: (i) Holdings shall at any time fail to own, directly or
indirectly, 100% of each class of issued and outstanding Capital Stock of the
Company that carries voting rights and/or economic interests free and clear of
all Liens other than Permitted Liens, (ii) the Permitted Holders shall at any
time fail to own, directly or indirectly, 50.1% of each class of issued and
outstanding Capital Stock of Holdings that carries voting rights and/or economic
interests, (iii) the occurrence of any “Change of Control” under (and as defined
in) the Revolving Credit Documents, or (iv) the occurrence of any “Change of
Control” under (and as defined in) the Senior Secured Note Documents.
“Co-Investors” H.I.G. Sun Partners, Inc., SCSF Cantinas and any of their Control
Investment Affiliates, and members of the management of Holdings, the Company
and the Subsidiaries.

 

3



--------------------------------------------------------------------------------



 



“Consolidated Funded Indebtedness” means, for any period, the sum of (a) the
aggregate amount of Indebtedness of the Company and the Subsidiaries, on a
consolidated basis, relating to the borrowing of money or the obtaining of
credit (but not including the Maximum Drawing Amount (as defined in the
Revolving Credit Agreement as of the Amendment Effective Date) still available
under letters of credit or trade credit obtained in the ordinary course of
business) or in respect of Capitalized Leases, other than any interest in
respect thereof (but not including Indebtedness consisting of deferred tax
liability), minus (b) Cash and Cash Equivalents held by the Company and the
Subsidiaries, to the extent such Cash and Cash Equivalents are greater than
$2,500,000 and less than or equal to $10,000,000, plus (b) without duplication,
all Indebtedness of the type described in clause (a) above guaranteed by the
Company or any of the Subsidiaries.
“Eligible Assignee” means (a) Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed).
“Interest Payment Date” means the last Business Day of each of March, June,
September and December of each year, commencing on December 31, 2008.
“Permitted Holders” means, collectively, (a) Cocina, KKR and Canpartners,
(b) the Co-Investors, and (c) any Related Parties of (i) Cocina, KKR or
Canpartners or (ii) the Co-Investors.
“Restricted Payment” means, in relation to Holdings, the Company or any of the
Subsidiaries, any (a) Distribution, or (b) redemption of, payment in respect of
or purchase of the Senior Secured Notes.
(b) The definition of the term “Consolidated EBITDA” in Section 1.1 of the
Credit Agreement is amended by replacing the phrase “minus (k)” appearing
therein with the phrase “plus (k) to the extent deducted in the calculation of
Consolidated Pre-Tax Income and without duplication, documented costs and
expenses consisting of (i) restructuring costs and expenses incurred and paid by
Holdings, the Company and the Subsidiaries, (ii) severance payments paid to
employees of the Company and the Subsidiaries, and (iii) fees and expenses
incurred and paid by Holdings, the Company and/or the Subsidiaries in connection
with the closing of the transactions contemplated by the limited waiver, consent
and amendment to this Agreement, the limited waiver, consent and amendment no. 3
to the Revolving Credit Agreement and the New Equity Documents, each dated as of
the Amendment Effective Date, in each case incurred and paid on or before
February 15, 2009, in an amount not to exceed $2,600,000 in the aggregate for
all costs, expenses, payments and fees described in the above clauses (i),
(ii) and (iii), plus (l) without duplication, a lump sum, non-recurring cash
payment in respect of Taxes for Fiscal Year 2008 on income arising from the
cancellation of indebtedness arising from the Exchange and the other
transactions on the Amendment Effective Date, minus (m)”.
(c) Section 1.1 of the Credit Agreement is further amended by adding thereto in
the proper alphabetical order the following definitions:
“Amendment Effective Date” means November 13, 2008.

 

4



--------------------------------------------------------------------------------



 



“Canpartners” means Canpartners Investments IV, LLC.
“Cocina” means Cocina Funding Corp., L.L.C.
“Exchange Agreement” means the Exchange Agreement, dated as of the Amendment
Effective Date, by and among Cocina, KKR, Canpartners, SCSF Cantinas and
Holdings.
“Exchange Fee Agreement” means the letter agreement, dated as of the Amendment
Effective Date, by and among Cocina, KKR, Canpartners, SCSF Cantinas and the
Company.
“KKR” means, collectively, KKR Financial CLO 2007-1, Ltd., KKR Strategic Capital
Overseas Fund, Ltd., KKR Strategic Capital Fund, L.P., KKR Strategic Capital
Institutional Fund, Ltd.
“Management Services Agreements” means, collectively, the management service
agreements or consulting services agreements entered into by and among Holdings,
the Company or the Subsidiaries with the prior written consent of the Requisite
Lenders (not to be unreasonably withheld or delayed) and each in form and
substance reasonably satisfactory to the Requisite Lenders.
“New Equity Documents” means, collectively, (a) the Stockholder Rights
Agreement, (b) the Exchange Agreement, and (c) the Release and Satisfaction.
“Release and Satisfaction” means the Release and Satisfaction of Credit
Agreement, dated as of the Amendment Effective Date, by and among Credit Suisse,
Cayman Islands Branch, Cocina, KKR, Canpartners, SCSF Cantinas and Holdings.
“SCSF Cantinas” means SCSF Cantinas, LLC.
“Stockholder Rights Agreement” means the Stockholder Rights Agreement, dated as
of the Amendment Effective Date, as amended from time to time, by and among
Cocina, KKR, Canpartners, SCSF Cantinas and Holdings.
(d) Section 2.2(A) of the Credit Agreement is amended and restated to read in
its entirety as follows:
A. Rate of Interest. Subject to the provisions of Section 2.7, each Term Loan
shall bear interest on the unpaid principal amount thereof from the Amendment
Effective Date to maturity (whether by acceleration or otherwise) at a fixed
rate of 12.5% per annum.
(e) Section 4.4 of the Credit Agreement is amended and restated to read in its
entirety as follows:

 

5



--------------------------------------------------------------------------------



 



(f) “No Material Adverse Change. Since December 31, 2007, there has occurred no
materially adverse change in the financial condition or business of the Company
and its Subsidiaries other than changes in the ordinary course of business that
have not had any materially adverse effect either individually or in the
aggregate on the business or financial condition of the Company and its
Subsidiaries.”
(g) Section 6.1(iv) of the Credit Agreement is amended and restated to read in
its entirety as follows:
(iv) other Indebtedness at any time incurred by Holdings in an aggregate
principal amount under this clause (iv) not to exceed $50,000,000; provided that
(A) 100% of the proceeds of such Indebtedness are contributed by Holdings in
cash to the Company as common equity, (B) such Indebtedness is unsecured and is
not guaranteed by the Company or any of the Subsidiaries, (C) such Indebtedness
does not mature, and is not subject to mandatory repurchase, redemption or
amortization, in each case prior to the Term Loan Maturity Date, and (D) to the
extent such Indebtedness contains covenants and events of default, such
covenants and events of default shall be determined by the Administrative Agent
to be no more restrictive, when taken as a whole, than the covenants and events
of default in the Loan Documents.
(h) Section 6.4(iii) of the Credit Agreement is amended and restated to read in
its entirety as follows:
“(iii) Holdings, the Company and the Subsidiaries may make Distributions to the
extent all of the proceeds of such Distributions are promptly upon receipt
thereof used by Holdings to make payments of fees and expenses permitted by
clauses (a), (b), or (c) of the proviso to Section 6.10;”
(i) Section 6.4 of the Credit Agreement is amended by moving the “and” from the
end of subsection 6.4(v) to the end of subsection 6.4(vi), replacing the period
at the end of subsection 6.4(vi) with a semi-colon and inserting the following
clause (vii) immediately after subsection 6.4(vi):
“(vii) The Company may make Restricted Payments in respect of (a) the Senior
Secured Notes funded solely with the proceeds of the substantially
contemporaneous sale or issuance of Capital Stock of Holdings to Permitted
Holders or their Control Investment Affiliates and (b) cash payment obligations
with respect to interest and costs and expenses on the Senior Secured Notes to
the extent required by the Senior Secured Note Documents.”
(j) Section 6.5 of the Credit Agreement is amended and restated to read in its
entirety as follows:
6.5 Financial Covenants.
A. Maximum Leverage Ratio. The Leverage Ratio, as of the last day of each Fiscal
Quarter of Company and the Subsidiaries indicated below, shall be less than or
equal to the following:

 

6



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ending   Ratio September 30, 2006   4.75 to 1.00
December 31, 2006 through March 31, 2007   4.50 to 1.00 June 30, 2007 through
December 31, 2007   4.25 to 1.00 March 31, 2008 through June 30, 2008   4.00 to
1.00 September 30, 2008   4.15 to 1.00 December 31, 2008 and thereafter   5.75
to 1.00

B. Minimum Interest Coverage Ratio. The Interest Coverage Ratio, as of the last
day of each Fiscal Quarter of Company and the Subsidiaries indicated below,
shall be greater than or equal to the following:

      Fiscal Quarter Ending   Ratio September 30, 2006 through December 31, 2006
  2.00 to 1.00 March 31, 2007 through December 31, 2007   2.15 to 1.00 March 31,
2008 through September 30, 2008   2.30 to 1.00 December 31, 2008 and thereafter
  1.50 to 1.00

C. Capital Expenditures. The Company will not make, and will not permit any of
the Subsidiaries to make, any Capital Expenditures (other than Capital
Expenditures funded solely with the proceeds of a sale or issuance of Capital
Stock of Holdings to Permitted Holders or their Control Investment Affiliates
received by Holdings no earlier than the 60th day prior to the date that the
applicable Capital Expenditure is made and no later than the date that the
applicable Capital Expenditure is made) during (i) Fiscal Year 2008 in excess of
an amount equal to $30,000,000 and (ii) any Fiscal Year thereafter in excess of
an amount equal to $20,000,000; provided however that if Consolidated EBITDA for
any Fiscal Year (each, a “Test Year”) is equal to or greater than $70,000,000,
the Company and the Subsidiaries shall be permitted to make Capital Expenditures
in the Fiscal Year immediately following such Test Year in an aggregate amount
not to exceed 60% of Consolidated EBITDA for such Test Year (plus such Capital
Expenditures funded solely with the proceeds of a sale or issuance of Capital
Stock of Holdings to Permitted Holders or their Control Investment Affiliates
received by Holdings no earlier than the 60th day prior to the date that the
applicable Capital Expenditure is made and no later than the date that the
applicable Capital Expenditure is made); provided further that the amount of
unused permitted Capital Expenditures for any Fiscal Year (not to exceed
$3,000,000) may be carried forward to the immediately following Fiscal Year
only.

 

7



--------------------------------------------------------------------------------



 



D. Certain Calculations. With respect to any period of four trailing consecutive
Fiscal Quarters during which the Company or any of the Subsidiaries has
consummated an acquisition of the Capital Stock of, or assets constituting a
business, division or product line of, another Person or an Asset Sale, in each
case permitted by the terms of this Agreement, for purposes of determining
compliance with the covenants set forth in this Section 6.5, Consolidated EBITDA
and the components of Consolidated Interest Expense shall be calculated with
respect to such period on a Pro Forma Basis; provided that in the case of
testing compliance with the covenants in subsection 6.5(C), Capital Expenditures
and Consolidated EBITDA shall also be calculated with respect to such period on
a Pro Forma Basis for the prior Fiscal Year.
(k) Section 6.10 of the Credit Agreement is amended by deleting the proviso at
the end thereof and replacing it with:
“provided that for so long as no Default or Event of Default is continuing or
would result therefrom the foregoing restriction shall not apply to (a) payments
by Holdings, the Company and the Subsidiaries of reasonable expenses (other than
fees and expenses of outside counsel) of Cocina, SCSF Cantinas, KKR and
Canpartners or their Control Investment Affiliates, in each case incurred by
such Person in its capacity as an owner of the Capital Stock of Holdings
(including, without limitation, reasonable travel expenses and outside director
fees) in an aggregate amount not to exceed $150,000 in any Fiscal Year for all
such Persons; (b) payments by Holdings and/or the Company of management and
consulting fees in accordance with the Management Services Agreements, in an
aggregate amount of all such fees not to exceed one percent (1%) of Consolidated
EBITDA in any Fiscal Year; (c) payments by Holdings, the Company and the
Subsidiaries of reasonable legal fees and expenses of Holdings (other than legal
fees and expenses and fees and expenses of auditors and accountants incurred in
connection with any litigation relating to or defaults under this Agreement) in
an aggregate amount not to exceed $500,000 after the Amendment Effective Date;
(d) payments of fees, costs and expenses made by the Company pursuant to the
terms of the Exchange Fee Agreement, as the same is in effect on the Amendment
Effective Date, in an aggregate amount not to exceed $1,200,000; and
(e) Investments permitted under Section 6.3(x).”
(l) Section 6.11 of the Credit Agreement is amended and restated to read in its
entirety as follows:
“6.11. Holdings Credit Documents, Senior Secured Note Documents and Revolving
Credit Documents

 

8



--------------------------------------------------------------------------------



 



(a) Neither Holdings nor the Company will, and the Company will not permit any
of the Subsidiaries to, materially amend, supplement or otherwise modify
(pursuant to a waiver or otherwise) the terms and conditions of any of the
Holdings Credit Documents or the Senior Secured Note Documents without the prior
written consent of the Administrative Agent, if the effect of such amendment,
supplement or other modification or waiver is to increase the interest rate
payable on the relevant Indebtedness thereunder or increase the cash portion of
any interest required to be paid thereon, change (to earlier dates) any dates
upon which payments of principal or interest are due thereon, increase the
obligations of the obligor or obligors thereunder or confer any additional
rights on the holders of the relevant Indebtedness thereunder which would be
materially adverse to Holdings, the Company, any of the Subsidiaries, the
Administrative Agent or the Lenders.
(b) Neither Holdings nor the Company will, and the Company will not permit any
of the Subsidiaries to, amend, supplement or otherwise modify (pursuant to a
waiver or otherwise) the terms and conditions of any of the Revolving Credit
Documents if such amendment, supplement or modification would violate the terms
of the Subordination and Intercreditor Agreement, dated as of January 29, 2007
(as the may be may amended, supplemented, restated or otherwise modified from
time to time, the “Intercreditor Agreement”), among General Electric Capital
Corporation, as administrative agent under the Revolving Credit Documents, the
Administrative Agent, Cocina, KKR Financial CLO 2005-2, Ltd., Canpartners,
Holdings, the Company and the other Revolver Borrowers.”
(m) Section 7.2 of the Credit Agreement is amended by amending and restating
such Section in its entirety as follows:
“(i) Failure of Holdings, the Company or any of the Subsidiaries to pay when due
(a) any principal of or interest on any Indebtedness (other than Indebtedness
referred to in subsection 7.1 and Indebtedness under the Revolving Credit
Agreement) in a principal amount outstanding of $3,000,000 or more or (b) any
Contingent Obligation (other than a Contingent Obligation in respect of
Indebtedness under the Revolving Credit Agreement) in a principal amount of
$3,000,000 or more, in each case of clause (a) and (b) above beyond the end of
any grace period provided therefor; (ii) breach or default by Holdings, the
Company or any of the Subsidiaries with respect to any other term of (a) any
evidence of any Indebtedness (other than Indebtedness under the Revolving Credit
Agreement) in a principal amount of $3,000,000 or more or any Contingent
Obligation (other than a Contingent Obligation in respect of Indebtedness under
the Revolving Credit Agreement) in a principal amount of $3,000,000 or more,
(b) any loan agreement, mortgage, indenture or other agreement relating to such
Indebtedness or Contingent Obligation(s), or the occurrence of any other event,
condition or circumstance in respect of any such Indebtedness or Contingent
Obligation(s) if in any case under this clause (ii) the effect of such breach or
default or event, condition or circumstance is to cause, or to permit the holder
or holders of such Indebtedness or Contingent Obligation(s) (or a trustee on
behalf of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to

 

9



--------------------------------------------------------------------------------



 



become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or
(iii) breach or default by Holdings, the Company or any of the Subsidiaries with
respect to any term of the Revolving Credit Agreement if the effect of such
breach or default or event, condition or circumstance is to cause the
Indebtedness under the Revolving Credit Agreement to become or be declared due
and payable prior to its stated maturity; provided that clauses (ii) and
(iii) shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Indebtedness.”
5. Directions to the Administrative Agent. The Lenders party hereto hereby
direct the Administrative Agent to consent to this Amendment.
6. Conditions. This Amendment shall be effective on the first day (the
“Amendment Effective Date”) upon which each of the following conditions
precedent shall have been satisfied:
(a) The Administrative Agent shall have received a counterpart signature of
Holdings, the Company and the Lenders to this Amendment;
(b) The Revolving Credit Agreement Amendment, the Opco Intercreditor Agreement
Amendment, the Holdco Intercreditor Agreement Amendment and the New Equity
Documents shall have been executed and delivered by all parties thereto and be
in effect;
(c) The Exchange shall have been consummated in accordance with the terms of the
Exchange Agreement;
(d) Immediately prior to the execution of this Agreement, none of Holdings, the
Company or any of their Subsidiaries are in breach of or default under any of
the following agreements, except as set forth in Schedule 6(d) hereto (or which
breach or default has been, or is contemporaneously herewith being, cured or
waived):
(i) any Revolving Credit Document; and
(ii) any Senior Secured Note Document.
(e) Holdings and the Company shall have paid any and all reasonable and
documented attorneys’ fees and disbursements and out-of-pocket costs and
expenses incurred by the Administrative Agent or the Lenders in connection with
the development, drafting and negotiation of this Amendment and the syndication
and closing of the transactions contemplated hereby; and
(f) Holdings and the Company shall have delivered such other documents, taken
such actions and satisfied such other conditions precedent as the Administrative
Agent may have reasonably requested.

 

10



--------------------------------------------------------------------------------



 



7. Representations and Warranties. Each of Holdings and the Company represents
and warrants to the Lenders and the Administrative Agent, on the Amendment
Effective Date, that the following statements are true and correct in all
material respects on and as of such date (except to the extent such statements
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date):
(a) The execution, delivery and performance of this Amendment (i) is within the
corporate authority of such Person, (ii) has been duly authorized by all
necessary corporate proceedings, (iii) does not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which Holdings, the Company or any of their Subsidiaries is subject or any
judgment, order, writ, injunction, license or permit applicable to Holdings, the
Company or any of their Subsidiaries, and (iv) does not conflict with any
provision of the corporate charter or bylaws of, or any agreement or other
instrument binding upon, Holdings, the Company or any of their Subsidiaries.
(b) The execution and delivery of this Amendment will result in valid and
legally binding obligations of such Person enforceable against it in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
(c) The execution, delivery and performance by each of Holdings and the Company
of this Amendment does not require the approval or consent of, or filing with,
any governmental agency or authority other than those already obtained.
(d) Each of the representations and warranties of each of Holdings and the
Company contained in the Credit Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement is true as of the date as of which it was made (other than with
respect to the representations and warranties in Sections 4.9 and 4.10) and is
also true at and as of the time and after giving effect to this Amendment, the
Revolving Credit Agreement Amendment, the Opco Intercreditor Agreement
Amendment, the Holdco Intercreditor Agreement Amendment and the New Equity
Documents and the performance of each of the transactions contemplated thereby,
including the Exchange, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions contemplated or
permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse or to the extent that such representations or warranties
expressly relate to an earlier date) and, after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing.
8. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.

 

11



--------------------------------------------------------------------------------



 



9. Continuing Effect of the Credit Agreement. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle Holdings or the Company to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the effectiveness of this
Amendment, any reference to the Credit Agreement shall mean the Credit Agreement
as amended and modified hereby.
10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).
11. Headings. Headings herein are included herein for convenience of reference
only and shall not constitute a part hereof for any other purpose or be given
any substantive effect.
12. Loan Document. This Amendment shall constitute a Loan Document.
13. Reaffirmation. Holdings hereby reaffirms its guarantee pursuant to the
Guarantee Agreement and agrees that, notwithstanding the effectiveness of this
Amendment, its guarantee and other obligations, and the terms of the Guarantee
Agreement each of the other Loan Documents to which it is a party, are not
impaired or affected in any manner whatsoever and shall continue to be in full
force and effect after giving effect to this Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver, Consent
and Amendment to Amended and Restated Credit Agreement to be executed and
delivered by their respective officers thereunto duly authorized as of the date
first written above.

            REAL MEX RESTAURANTS, INC.
      By:   /s/ Steven L. Tanner         Name:   Steven L. Tanner       
Title:   Chief Financial Officer     

            RM RESTAURANT HOLDING CORP.
      By:   /s/ Steven L. Tanner         Name:   Steven L. Tanner       
Title:   Chief Financial Officer     

Signature Page to Limited Waiver, Consent and Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent and a Lender
      By:   /s/ Mikhail Faybusovich         Name:   Mikhail Faybusovich       
Title:   Vice President              By:   /s/ Christopher Reo Day        
Name:   Christopher Reo Day        Title:   Associate     

Signature Page to Limited Waiver, Consent and Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            COCINA FUNDING CORP., L.L.C., as a Lender
      By:   Farallon Capital Management, L.L.C., its Manager                    
          By:   /s/ Raj Patel         Name:   Raj Patel        Title:   Managing
Member     

              Notice for Addresses:
 
             
 
             
 
             
 
  Attention:    
 
       
 
  Fax:    
 
       
 
  Email:    
 
       

Signature Page to Limited Waiver, Consent and Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            KKR FINANCIAL CLO 2005-2, LTD.,
as a Lender
      By:   /s/ Geoffrey M. Jones         Name:   Geoffrey M. Jones       
Title:   Authorized Signatory     

              Notice for Addresses:
 
             
 
             
 
             
 
  Attention:    
 
       
 
  Fax:    
 
       
 
  Email:    
 
       

Signature Page to Limited Waiver, Consent and Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CANPARTNERS INVESTMENTS IV, LLC,
as a Lender
      By:   /s/ Mitchell R. Julis         Name:   Mitchell R. Julis       
Title:   Managing Partner     

              Notice for Addresses:
 
             
 
             
 
             
 
  Attention:    
 
       
 
  Fax:    
 
       
 
  Email:    
 
       

Signature Page to Limited Waiver, Consent and Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT, CONSENT AND REAFFIRMATION
Each of the undersigned Subsidiary Guarantors hereby acknowledges the receipt of
the above Limited Waiver, Consent and Amendment to Amended and Restated Credit
Agreement and consents to the terms and provision thereof, and hereby
(i) confirms and reaffirms all of its guarantees and other obligations and
undertakings under the Guarantee Agreement and each of the other Loan Documents
to which it is a party, and (ii) acknowledges and agrees that subsequent to, and
after taking account of the provisions of the above Limited Waiver, Consent and
Amendment to Amended and Restated Credit Agreement, such guarantees and other
obligations and undertakings and the terms of the Guarantee Agreement each of
such other Loan Documents are not impaired or affected in any manner whatsoever
and shall continue to be in full force in accordance with the terms thereof.
Each of the undersigned Subsidiary Guarantors hereby represents and warrants
that (a) it has full capacity and right to make and perform this Acknowledgment,
Consent and Reaffirmation, and all necessary authority has been obtained;
(b) this Acknowledgment, Consent and Reaffirmation constitutes its legal, valid
and binding obligation enforceable in accordance with its terms; (c) the making
and performance of this Acknowledgment, Consent and Reaffirmation does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this
Acknowledgment, Consent and Reaffirmation have been obtained or made and are in
full force and effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



Executed this  _____  day of November, 2008.

     
 
  ACAPULCO RESTAURANTS, INC.
 
  EL TORITO FRANCHISING COMPANY
 
  EL TORITO RESTAURANTS, INC.
 
  TARV, INC.
 
  ACAPULCO RESTAURANT OF VENTURA, INC.
 
  ACAPULCO RESTAURANT OF WESTWOOD, INC.
 
  ACAPULCO MARK CORP.
 
  MURRAY PACIFIC
 
  ALA DESIGN, INC.
 
  REAL MEX FOODS, INC.
 
  ACAPULCO RESTAURANT OF DOWNEY, INC.
 
  ACAPULCO RESTAURANT OF MORENO VALLEY, INC.
 
  EL PASO CANTINA, INC.
 
  CKR ACQUISITION CORP.
 
  CHEVYS RESTAURANTS, LLC

                  By:   /s/ Steven L. Tanner         Name:   Steven L. Tanner   
    Title:   Chief Financial Officer     

Signature Page to Acknowledgment, Consent and Reaffirmation

 

 